IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 RENALDO J. SONSINI,    II,                 :   No. 90 MM 2019

                    Petitioner


              v.



 ROBERT GILMORE, THERON PEREZ,
 ESQ., DAVID J. ARNOLD, ESQ.,

                    Respondents


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.